Title: To Benjamin Franklin from Ebenezer Kinnersley, 13 October 1770
From: Kinnersley, Ebenezer
To: Franklin, Benjamin


Dear Sir,
Philada. Octo. 13. 1770
I received your Favour of March 18. I thank you for speaking to Mr. Nairne; he has now sent a Thermometer that pleases. The English School has indeed been discouraged, and, in Consequence, declining; Particulars would be too tedious to mention now; I have been almost determined to seek my Fortune abroad again.
The Conducting Quality of some Sorts of Charcoal is indeed very remarkable. I have found Oak, Beech and Maple to conduct very well; but try’d several Pieces of Pine Coal without finding one that would conduct at all; perhaps they were made in a Fire not hot enough, or not continued in it long enough. A strong Line drawn on Paper with a black Lead Pencil will conduct an electrick Shock pretty readily; but this perhaps may not be new to you.
On the 12th. of last July, three Houses in this City and a Sloop at one of the Wharfs were, in less than an Hour’s Time, all struck with Lightning. The Sloop and two of the Houses were considerably damaged; the other was the Dwelling House of Mr. Joseph Moulder, in Lombard Street, which being provided with a round iron Conductor, Half an Inch thick, its several Lengths screwed together so as to make very good Joints, and the lower End five or six Feet under Ground; the Lightning, leaving every Thing else, pursued its Way thro that, melted off six Inches and a Half of the slenderest Part of a brass Wire fixt in the Top, and did no further Damage within Doors, or without. Capt. Falconer, who brings you this, was in the House at the Time of the Stroke, and says it was an astonishing loud one. If you publish this Paragraph, do please to correct it first. I am, Dear Sir, with very sincere Respect, your most obedient humble Servant
Ebenr. Kinnersley
Dr. Franklin
